Citation Nr: 1634276	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  14-02 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected lumbar radiculopathy, right side, with degenerative central canal stenosis at L2-L3, L3-4, and L4-5.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to January 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2011 rating decision in which the RO in Oakland, California, granted service connection and assigned an initial rating of 10 percent for lumbar radiculopathy, right side, with degenerative central canal stenosis at L2-L3, L3-4, and L4-5, effective May 29, 2008.  The Veteran timely appealed the initial rating assigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In November 2010, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)), in which he requested that the AOJ obtain his chiropractic treatment records from Dr. R.F.  A review of the record demonstrates that the AOJ subsequently requested and obtained said records dating through April 2008.  However, the record demonstrates that the Veteran continues to receive treatment from Dr. F. for his low back disability.  See the statement from Dr. R.F. dated September 2010.  Moreover, the Veteran submitted another VA Form 21-4142 in August 2012 requesting that the AOJ obtain updated records from Dr. R.F.  However, a review of the record indicates that the Veteran's updated treatment records from this provider dated from April 2008 have neither been requested nor obtained.  Accordingly, this matter must be remanded in order for the outstanding private treatment records to be properly requested and associated with the claims file.

As noted by the Veteran's representative in the May 2016 informal hearing presentation, the Veteran was last afforded a VA examination as to his service-connected lumbar spine disability in June 2012.  Given that this this matter is being remanded, the Veteran should be afforded a new examination to address the current severity of his service-connected lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since May 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.  Particularly request authorization to obtain complete treatment records from Dr. R.F., as referenced above.

3.  If the Veteran responds, obtain all identified evidence not currently of record-including copies of any relevant records from Dr. R.F.-following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken pursuant to 38 C.F.R. § 3.159(e).

4.  Then schedule the Veteran for a VA examination to determine the current severity of his lumbar radiculopathy, right side, with degenerative central canal stenosis at L2-L3, L3-4, and L4-5.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

The examination should be conducted in accordance with the current disability benefits questionnaire.

5.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


